Elizabeth Barton

From:                  Beck, Gill (USANCW) <Gill.Beck@usdoj.gov>
Sent:                  Monday, October 5, 2020 10:25 AM
To:                    Tammy Hightower; Elizabeth Barton
Subject:               Roe v. USA



CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.

Tammy and Elizabeth,

Thank you for your help on Saturday. The Plaintiff’s Counsel has indicated that he believes by disclosing the city (Tryon)
where Plaintiff lives that someone can discovery her identity. While we sort this issue out would it be possible to place a
restrictive viewing (Court and parties) only on the Response brief (ECF No. 78)?


Gill P. Beck | Civil Chief Assistant United States Attorney
United States Attorney’s Office Western District of North Carolina (Asheville)
U.S. Courthouse, Room 233 | 100 Otis Street | Asheville, NC 28801
 Tel 828‐259‐0645 | Fax 828‐271‐4327 | Email: Gill.Beck@usdoj.gov



CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                                   1
